Citation Nr: 0801052	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  06-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
hearing loss and, if so, whether entitlement to service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA). This case was previously before the Board in 
August 2007, when it was remanded to schedule the veteran for 
a videoconference hearing at the RO.

The veteran testified at a Board videoconference hearing in 
December 2007.  A transcript of this hearing is of record.  
At the December 2007 hearing, the veteran submitted 
additional evidence and argument in support of his claim, and 
waived RO consideration of the documents to the extent that 
any of them may be new to the record.

The Board notes that the veteran initiated appeals of 
additional issues which are not addressed in this decision.  
The July 2006 statement of the case addresses the veteran's 
appeal for entitlement to service connection for bilateral 
hearing loss and his appeal for a 50 percent disability 
rating for service connected generalized anxiety disorder.  
In January 2007, the RO granted entitlement to service 
connection for right ear hearing loss and granted a 50 
percent rating for generalized anxiety disorder.  The Board 
notes that the veteran's May 2006 notice of disagreement 
expressly indicated that a 50 percent rating for generalized 
anxiety disorder would satisfy his appeal.  Consistent with 
this, following the January 2007 grant of a 50 percent rating 
for generalized anxiety disorder, all subsequent pertinent 
correspondence from the veteran and his representative, 
including at the veteran's Board hearing, has exclusively 
addressed the issue of entitlement to service connection for 
left ear hearing loss; no contention expressing 
dissatisfaction with the 50 percent rating for generalized 
anxiety disorder has been advanced.

Briefly, the Board also notes that in November 2006 the 
veteran advanced an appeal of the December 2005 denial of 
service connection for tinnitus, but this claim was granted 
by the RO in January 2007 and is no longer in appellate 
status.


FINDINGS OF FACT

1.  By rating decision in January 1981, the veteran's request 
to reopen his claim of service connection for left ear 
hearing loss; a notice of disagreement was not received to 
initiate an appeal. 

2.  Certain evidence received since the January 1981 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for left ear hearing loss. 

3.  The veteran currently suffers from left ear hearing loss 
disability.

4.  The veteran's left ear hearing loss disability pre-
existed the veteran's active duty service and was noted on 
entrance.

5.  The veteran's left ear hearing loss disability was 
permanently aggravated during service beyond the natural 
progress of the disease.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  New and material evidence has been received to reopen the 
claim of service connection for left ear hearing loss.  38 
U.S.C.A. §  (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  The veteran's preexisting left ear hearing loss 
disability was permanently aggravated during service.  38 
U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

New and Material Evidence

The veteran's claim of entitlement to service connection for 
left ear hearing loss was previously denied in an RO rating 
decision dated March 1969; the basis for the denial was a 
finding that the veteran had bilateral high frequency hearing 
loss shown on entrance to service and that there was no 
showing that the veteran's hearing loss was aggravated by 
service.  It appears that the RO denied a petition to reopen 
the claim in January 1981 as the veteran did not submit new 
and material evidence sufficient to reopen the claim.  It 
also appears that the veteran was effectively notified of his 
appellate rights, but the Board notes that this question is 
essentially irrelevant as the Board is reopening this claim 
and granting the benefits sought at this time.  The veteran 
did not file a notice of disagreement with either the March 
1969 or the January 1981 decisions.

Under these circumstances, the Board notes that the March 
1969 and January 1981 decisions may be considered final.  38 
U.S.C.A. § 7105(c).  Claims which are the subject of prior 
final determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

In June 2005, the veteran submitted a request to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  In a December 2005 rating decision, the RO 
found that none of the additional submitted evidence was new 
and material, and declined to reopen the claim.  In January 
2007, the RO granted service connection for right ear hearing 
loss and for tinnitus based, in part, upon a November 2006 VA 
examination report.  A January 2007 statement of the case was 
issued with regard to the veteran's left ear hearing loss 
claim, and it appears that the RO reopened the claim and 
denied it on the merits.  The Board is not bound by the RO 
determination and must nevertheless consider whether new and 
material evidence has been received to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in June 2005, 
the revised version of 3.156 is applicable in this appeal.

Of primary significance in this case is the fact that the 
veteran was provided with a VA examination in November 2006 
to specifically obtain a medical etiology opinion regarding 
the veteran's hearing loss and tinnitus.  At this time, the 
Board briefly observes that the November 2006 VA examination 
report confirms that the veteran suffers from bilateral 
hearing loss disability and specifically opines that a 
portion of the veteran's right ear hearing loss and tinnitus 
are etiologically related to the veteran's service.  As the 
November 2006 VA examination report served as the basis of 
the RO's finding that the veteran's right ear hearing loss 
was permanently aggravated by service, and that the veteran's 
tinnitus was caused by service, the Board finds that this 
November 2006 VA examination report does present a reasonable 
possibility of substantiating the claim regarding the 
veteran's left ear hearing loss disability.

The claim, therefore, is reopened.  38 C.F.R. § 3.156.

Service Connection for Hearing Loss of the Left Ear

This case features the veteran's claim of entitlement to 
service connection for hearing loss in his left ear.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet.App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on 

June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The veteran has testified, including during his December 2007 
Board hearing, that his hearing acuity was permanently 
damaged by exposure to significant gunfire noises during 
training on rifle ranges.  To the extent that the veteran had 
pre-existing hearing loss prior to his entrance to service, 
the veteran contends that his hearing acuity was permanently 
aggravated by this noise exposure beyond the otherwise 
natural progress of the pathology.

Preliminarily, the Board notes that the record clearly shows 
that the veteran currently suffers from hearing loss 
disability in both of his ears.  Indeed, in January 2007, the 
RO granted service connection for hearing loss in the right 
ear and for tinnitus.  The Board finds that current hearing 
loss disability in the veteran's left ear has been shown to 
meet the regulatory requirements to be considered disabling 
as well, including as demonstrated in the audiometric data 
reported in the November 2006 VA audiology examination 
report.

The Board thus turns its attention to the evidence concerning 
the history of the veteran's hearing acuity in the left ear.  
VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the audiological evaluation at the veteran's March 
1966 entrance examination report shows the following puretone 



thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
X
55
LEFT
15
15
15
X
45

The same examination report contains another set of 
audiological evaluation data which shows the following 
puretone thresholds, as converted, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
15
X
60
LEFT
10
5
5
X
40

The Board observes that hearing loss meeting the regulatory 
requirements to be considered disabling is shown bilaterally 
in both noted sets of audiological data; both ears were noted 
to have auditory thresholds of 40 decibels or greater at 4000 
Hertz.  Therefore, the Board finds that bilateral hearing 
loss disability was noted at the veteran's entrance to active 
duty service; the presumption of soundness does not apply in 
this case.

The veteran may nevertheless be entitled to service 
connection for hearing loss if the pre-existing disability is 
shown to have been aggravated during his period of active 
duty service.  In fact, during the course of this appeal, the 
RO granted service connection for hearing loss in the 
veteran's right ear on the basis of in-service aggravation.  
The Board turns its attention to the question of whether the 
veteran's left ear hearing loss was permanently aggravated 
during his period active duty service.

The veteran's July 1968 separation examination report 
contains audiological evaluation data which shows the 
following puretone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
60
LEFT
0
0
0
X
35

The Board observes that this July 1968 separation examination 
report shows auditory thresholds in the left ear lower than 
the corresponding thresholds reported in both of the March 
1966 entrance examination audiological evaluations.  This 
suggests that the veteran's left ear hearing acuity actually 
improved during the course of his active duty service.

However, additional evidence of record appears to be 
inconsistent with the July 1968 separation examination 
report.  The Board observes a June 1968 audiogram in the 
veteran's service medical records which appears to show 
significantly higher thresholds at all tested frequencies in 
the left ear than those shown in the July 1968 separation 
examination or the March 1966 entrance examination.  The 
Board acknowledges the Court's holding in Kelly v. Brown, 7 
Vet.App. 471, 474 (1995), indicating that the Board may not 
interpret graphical representations of audiometric data.  In 
this case, however, the Board is not relying upon an 
interpretation of the graphical representation to any effect 
other than to acknowledge an element of reasonable doubt 
which will be resolved in favor of the veteran in granting 
the benefit on appeal.  The June 1968 in-service audiogram 
suggests that the veteran's left ear hearing acuity worsened 
in all pertinent frequencies during his period of active 
service following the March 1966 entrance examination.

Furthermore, a December 1968 VA audiological examination 
performed within four months following the veteran's 
separation from active duty service also suggests that the 
veteran's left ear hearing acuity decreased in comparison to 
that demonstrated during his March 1966 entrance examination.  
The December 1968 examination report contains audiological 
evaluation data from repeated testing 



which shows the following puretone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
(10 & 
5)
X
(80 & 
75)
LEFT
5
5
5
X
60

The Board notes that these testing results reflect more 
significant hearing loss in the left ear than is suggested by 
the June 1968 separation examination report.  Thus, there is 
evidence from one month prior to the separation examination 
(the July 1968 audiogram) and evidence from four months after 
the separation examination (the December 1968 VA examination 
report) which suggest more significant hearing loss than that 
which is shown on the July 1968 separation examination report 
itself.  Both the June 1968 audiogram and the December 1968 
VA examination report suggest that the veteran's left ear 
hearing acuity had diminished from the levels shown in the 
March 1966 entrance examination.  The June and December 1968 
evidence both appear to show a left ear hearing threshold at 
4000 Hertz which significantly exceeds both of the hearing 
thresholds shown at entrance for 4000 Hertz in the left ear; 
both the June and December 1968 reports appear to show 
hearing loss meeting the regulatory standards to be 
considered disabling.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that the evidence is at least in 
equipoise with regard to the veteran's contention that his 
left ear hearing acuity diminished during service.

The remaining question pertinent to resolving this appeal, 
then, is whether the decrease in the veteran's left ear 
hearing acuity during active duty service represents 
permanent aggravation of the disability beyond what would be 
the natural progress of the pathology.  This question is 
essentially medical in nature.  The Board observes that the 
November 2006 VA examination report of record shows the 
examiner's medical opinion that the veteran's military 
service caused his tinnitus and permanently aggravated his 
right ear high frequency hearing loss.  This November 2006 VA 
examination report does not address the etiology of the 
veteran's left ear hearing loss disability.  The November 
2006 VA examination report's findings served as the basis of 
the RO's grant of service connection for tinnitus and for 
right ear hearing loss in January 2007.

The Board has considered whether further development to 
obtain a medical opinion addressing the etiology of the 
veteran's left ear hearing loss is necessary in this case.  
Under the circumstances of this case, however, the Board 
finds no evidence to suggest that the veteran's left ear 
hearing loss disability stems from any etiological factors 
which may be distinguished from his right ear hearing loss 
disability or his tinnitus.  As a portion of the veteran's 
right ear hearing loss disability and his tinnitus have been 
etiologically linked to his active duty military service, and 
as the Board finds that the veteran's left ear hearing acuity 
is shown to have decreased during his active duty service as 
well, the Board finds that reasonable doubt may be resolved 
to find that a portion of the veteran's left ear hearing loss 
disability is etiologically linked to the veteran's active 
duty service.  The record does not contain any conspicuous 
evidence to contradict this finding, and the Board does not 
find it necessary to delay appellate review to remand for 
further development in this case.  The Board notes, in 
passing, that an April 2006 private audiologist opinion 
relates hearing loss in both ears to the veteran's reported 
in-service acoustic trauma.

The competent evidence in this case is certainly not clear.  
However, the Board finds that the record satisfactorily 
indicates that the veteran's left ear hearing acuity 
diminished during service, that the veteran currently suffers 
from hearing loss disability, and that a VA examination has 
already determined that the conditions of the veteran's 
service permanently aggravated at least his right ear hearing 
loss and caused the veteran's tinnitus; the Board finds that 
the evidence offers support for the veteran's theory that his 
left ear hearing loss disability was also permanently 
aggravated by his service.  There is no sufficiently 
persuasive evidence contradicting the support of the 
veteran's essential contentions.  The Board finds that, 
resolving doubt in favor of the veteran, the positive 
evidence is at least in a state of equipoise with the 
negative evidence and that service connection for left ear 
hearing loss is therefore warranted in this case.


ORDER

The veteran's claim of service connection for left ear 
hearing loss has been reopened, and entitlement to service 
connection for left ear hearing loss is warranted.  The 
appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


